               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 John Antwoin Ways, # 356740,          )     C/A No.: 1:19-2441-DCN-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )                 ORDER
                                       )
 South Carolina Department of          )
 Corrections,                          )
                                       )
                   Defendant.          )
                                       )

      This is a civil action filed by a state prisoner. Therefore, in the event
that a limitations issue arises, Plaintiff shall have the benefit of the holding
in Houston v. Lack, 487 U.S. 266 (1988) (prisoner’s pleading was filed at the
moment of delivery to prison authorities for forwarding to District Court).
Under Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), pretrial proceedings in this
action have been referred to the assigned United States Magistrate Judge.

TO THE CLERK OF COURT:

      The Clerk of Court is directed not to issue the summons at this time.

TO PLAINTIFF:

      Plaintiff must place the civil action number listed above (C/A No.: 1:19-
2441-DCN-SVH) on any document provided to the court pursuant to this
order. Any future filings in this case must be sent to: United States District
Court, 901 Richland Street, Columbia, SC 29201. All documents requiring
Plaintiff’s signature shall be signed with Plaintiff’s full legal name written in
Plaintiff’s own handwriting. Pro se litigants shall not use the “s/typed name”
format used in the Electronic Case Filing System. In all future filings with
this court, Plaintiff is directed to use letter-sized (eight and one-half inches
by eleven inches) paper only, to write or type text on one side of a sheet of
paper only and not to write or type on both sides of any sheet of paper.
Plaintiff is further instructed not to write to the edge of the paper, but to
maintain one-inch margins on the top, bottom, and sides of each paper
submitted.
     As a pro se litigant, Plaintiff’s attention is directed to the following
important notice:

     You are ordered to always keep the Clerk of Court advised in
     writing (United States District Court, 901 Richland Street,
     Columbia, South Carolina 29201) if your address changes for any
     reason, so as to assure that orders or other matters that specify
     deadlines for you to meet will be received by you. If as a result of
     your failure to comply with this order, you fail to meet a deadline
     set by this court, your case may be dismissed for violating this
     order. Therefore, if you have a change of address before this case
     is ended, you must comply with this order by immediately
     advising the Clerk of Court in writing of such change of address
     and providing the court with the docket number of all pending
     cases you have filed with this court. Your failure to do so will not
     be excused by the court.

     IT IS SO ORDERED.



September 30, 2019                        Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge

 Plaintiff’s attention is directed to the important warning on the next page.




                                      2
       IMPORTANT INFORMATION...PLEASE READ CAREFULLY

          WARNING TO PRO SE PARTY OR NONPARTY FILERS

    ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE
AVAILABLE TO THE PUBLIC ON THE INTERNET THROUGH PACER
(PUBLIC ACCESS TO COURT ELECTRONIC RECORDS) AND THE
COURT’S ELECTRONIC CASE FILING SYSTEM. CERTAIN PERSONAL
IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN OR
SHOULD BE REMOVED FROM ALL DOCUMENTS BEFORE YOU
SUBMIT THE DOCUMENTS TO THE COURT FOR FILING.

      Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy
protection of electronic or paper filings made with the court. Rule 5.2 applies
to ALL documents submitted for filing, including pleadings, exhibits to
pleadings, discovery responses, and any other document submitted by any
party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal
identifying information in documents submitted for filing to any United
States District Court. If it is necessary to file a document that already
contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the
document to the Clerk of Court for filing. A person filing any document
containing their own personal identifying information waives the protection
of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):
      (a) Social Security and Taxpayer identification numbers. If an
individual’s social security number or a taxpayer identification number must
be included in a document, the filer may include only the last four digits of
that number.
      (b) Names of Minor Children. If the involvement of a minor child must
be mentioned, the filer may include only the initials of that child.
      (c) Dates of Birth. If an individual’s date of birth must be included in a
document, the filer may include only the year of birth.
      (d) Financial Account Numbers. If financial account numbers are
relevant, the filer may include only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s
license numbers and alien registration numbers – may be sought under Rule
5.2(d)(filings made under seal) and (e) (protective orders).

                                       3
